Citation Nr: 1533370	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  10-17 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased disability rating for traumatic brain injury (TBI), previously claimed as post-concussive syndrome manifested by anxiety reaction, currently rated as 10 percent disabling.

3.  Entitlement to a compensable disability rating for basal cell carcinoma, to include residuals including scarring on the face and trunk, prior to April 1, 2009.

4.  Entitlement to an increased disability rating for basal cell carcinoma, to include residuals including scarring on the face and trunk, rated as 10 percent disabling from April 1, 2009.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 through March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from separate rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a rating decision mailed to the Veteran in March 2009, the RO denied a higher disability rating for TBI (characterized initially as post concussive syndrome manifested by anxiety reaction).  From that decision, the Veteran filed a timely Notice of Disagreement (NOD) that was received by VA later that month.  After a Statement of the Case (SOC) was issued in March 2010, the Veteran perfected his appeal in April 2010, via VA Form 9 substantive appeal.

In a separate March 2010 rating decision, the RO granted service connection for PTSD with a 50 percent initial disability rating, and a higher 10 percent disability rating for a scar under the Veteran's left eye.  In a timely September 2010 NOD, the Veteran contested the initial disability rating assigned for PTSD and the disability rating assigned for the left eye scar.  In the NOD, the Veteran also raised the new allegation that he was entitled to a TDIU.  After an SOC addressing each of those issues was mailed to the Veteran in April 2012, the Veteran perfected his appeal as to those issues in a May 2012 VA Form 9 Substantive Appeal.

The Veteran testified during a September 2012 Board hearing that was held before the undersigned Veterans Law Judge.  A transcript of those proceedings is associated with the record.

In a March 2009 claims submission, the Veteran asserted entitlement to service connection for basal cell carcinoma.  A June 1968 rating decision appears to contemplate service connection for basal cell carcinoma (the service treatment records show that the Veteran underwent surgery to remove basal cell carcinoma from under his left eye); however, described the service-connected disability as being "healed asymptomatic scar under the left eye, secondary to lesion removal."  Indeed, the disability rating assigned for the Veteran's basal cell carcinoma was based solely upon evaluation of the residual scar that resulted from his in-service surgery.  Since service connection for basal cell carcinoma already has been effectuated, the Board agrees with the RO's decision to construe the Veteran's March 2009 claims statement as seeking a higher disability rating for his service-connected basal cell carcinoma.

Subject to all of the above, this matter was remanded in January 2013 for additional claims development, to include:  obtaining records for any additional treatment identified by the Veteran; affording the Veteran VA examinations of his basal cell carcinoma, TBI, and PTSD; and readjudication of the issues on appeal by the AOJ.  Although efforts to perform the foregoing development were undertaken, the Board is of the opinion that still additional development is required as to the issues concerning the Veteran's claims for higher ratings for PTSD, TBI, and a TDIU.

The issues of the Veteran's entitlement to an initial disability rating in excess of 50 percent for PTSD; an increased disability rating for TBI, currently rated as 10 percent disabling; and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to April 1, 2009, residuals associated with the Veteran's basal cell carcinoma were not shown to have been manifested by any characteristics of disfigurement as set forth under 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) or by any scarring on the trunk or extremities involving underlying soft tissue damage.
 
2.  From April 1, 2009, residuals associated with the Veteran's basal cell carcinoma have included scarring on the face with one characteristic of disfigurement and a scar on the trunk that did not involve underlying soft tissue damage.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for basal cell carcinoma, to include residuals including scarring on the face and trunk, prior to April 1, 2009, are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7800, 7801 (2014).

2.  The criteria for a disability rating in excess of 10 percent for basal cell carcinoma, to include residuals including scarring on the face and trunk, from April 1, 2009, are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7800, 7801 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, a pre-rating December 2009 letter provided the Veteran with notice of the information and evidence needed to substantiate his claim for a higher disability rating for his service-connected residuals of basal cell carcinoma, to include scarring under the left eye.  Consistent with Dingess, that letter included notice of the process in which VA assigns disability ratings and effective dates.  Subsequently, the Veteran's claim was adjudicated in the RO's March 2010 rating decision.  Thus, because the VCAA notice that was provided as to the issue being adjudicated here on appeal was legally sufficient, VA's duty to notify in this case has been satisfied.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's claims submissions, lay assertions, VA treatment records, identified and relevant private treatment records, and hearing transcript have been obtained and associated with the record.  The Board observes that efforts to locate the Veteran's records from the Social Security Administration (SSA) were made by VA in October 2009.  SSA responded in November 2009 that it did not have any records corresponding to the Veteran in its possession, and moreover, did not provide any information as to any other possible whereabouts for the requested records.  Under the circumstances, the Board is satisfied that any further requests for the Veteran's SSA records would be futile, and accordingly, VA is not obliged to expend further efforts to locate them at this time.  38 C.F.R. § 3.159(c)(2).

A VA examination of the scar located under the Veteran's left eye was conducted in January 2010.  Pursuant to the Board's prior January 2013 remand, in March 2014, the Veteran was afforded a more comprehensive skin examination for all residuals associated with the Veteran's basal cell carcinoma, including the scar under his left eye.  These examinations, along with the other evidence of record, are fully adequate for the purposes of determining all symptoms, manifestations, and disability associated with the Veteran's basal cell carcinoma, in light of the applicable rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Higher Disability Ratings for Basal Cell Carcinoma Residuals

A June 1968 rating decision granted initial service connection for a scar under the Veteran's left eye, related to basal cell carcinoma, with a noncompensable (zero percent) initial disability rating, effective from March 19, 1968.  In March 2009, the Veteran filed a claim seeking a higher disability rating for the left eye scar, as well as other residuals related to his basal cell carcinoma.  A March 2010 rating decision awarded a higher 10 percent disability rating for the scar under the Veteran's left eye, effective April 1, 2009, the date on which the Veteran's claim for an increase disability rating was received.  Notably, the March 2010 rating decision made no mention of any other residual manifestations related to the basal cell carcinoma.  It is unclear as to whether the RO's failure to do so was a simple omission, or alternatively, was intended to reflect the absence of any findings other than the left eye scar.  In any event, the Veteran did not express satisfaction with the partial grant provided in the March 2010 rating decision, and indeed, subsequently perfected an appeal in which he asserts entitlement to a higher disability rating.

Under the regulation, the effective date of an increased disability rating is the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim for such increase is received within one year from that date.  If the claim was received more than one year from the date that it may be ascertained that the disability increased, then the effective date may be no earlier than the date of the claim itself.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).  In view of the same, and as the Veteran's claim for a higher disability rating for basal cell carcinoma was received on April 1, 2009, the Board will consider whether the Veteran is entitled to higher disability ratings as early as April 1, 2008.  For that reason, the Board has characterized the issues on appeal to include whether the Veteran is entitled to a compensable disability rating for his basal cell carcinoma residuals prior to April 1, 2009, and, whether he is entitled to a disability rating in excess of 10 percent for his basal cell carcinoma residuals from April 1, 2009.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Disability ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two disability ratings applies, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In instances where the rating being appealed is the initial disability rating assigned for a newly service-connected disability, the entire appeal period is for consideration, and again, staged ratings may be assigned as warranted, based upon the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Notably, the criteria for rating scars were amended by VA on September 23, 2008.  Those amendments were promulgated prior to the Veteran's claim, which was received by VA on April 1, 2009, and are effective for claims filed, as in this case, on or after October 23, 2008.  Accordingly, the amended and current version of the scar rating criteria will be applied in this case.

For all periods relevant to this appeal, the scar under the Veteran's left eye has been rated pursuant to the criteria under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7800 (2014).  Indeed, DC 7819, which provides rating criteria for benign skin neoplasms (such as basal cell carcinoma), instructs that such disabilities are to be rated in accordance with the scar rating criteria under DCs 7800 through 7805.  Hence, the RO's selection of DC 7800 in rating the Veteran's left eye scar, and potentially any other manifestations on the head, face, and neck, is appropriate.

DC 7800 is applied for disabilities resulting from scarring or other disfigurement of the head, face, or neck.  Those criteria are governed in part by eight characteristics of disfigurement that are identified under 38 C.F.R. § 4.118, DC 7800, Note (1).  These characteristics of disfigurement include: (1) scars that are five inches or more (13 centimeters or more) in length; (2) scars that are at least one-quarter inch (0.6 centimeters) wide at the widest part; (3) surface contour of the scar is elevated or depressed on palpation; (4) scars that are adherent to the underlying tissue; (5) skin is hypopigmented or hyperpigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue is missing in an area exceeding six square inches (39 square centimeters); or, (8) skin is indurated or inflexible in an area exceeding six square inches (39 square centimeters).  Under 38 C.F.R. § 4.118, DC 7800 (Note 5), characteristics of disfigurement may be found as having been caused by one scar or by multiple scars.  In other words, the characteristics required to assign a particular disability rating need not be caused by a single scar in order to assign that disability rating.

Subject to the above, DC 7800 provides for a 10 percent disability rating for disabilities with one characteristic of disfigurement.  A 30 percent disability rating is assigned for disabilities with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent disability rating is appropriate for disabilities with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or; with four or five characteristics of disfigurement.  A maximum 80 percent disability rating is assigned for disabilities marked by visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or; with six or more characteristics of disfigurement.

Also, DC 7801 provides the criteria for rating disabilities due to scars that are not of the head, face, or neck, and that are deep and nonlinear.  Under 38 C.F.R. § 4.118, DC 7801, Note (1), a "deep scar" is defined as one associated with underlying soft tissue damage. Under those criteria, a 10 percent disability rating is assigned for qualifying scars that encompass an area or areas of at least six square inches (39 square centimeters) but less than 12 square inches (77 square centimeters). A 20 percent disability rating is appropriate for qualifying scars that cover an area or areas of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters). A 30 percent disability rating is appropriate where qualifying scars encompass an area or areas of at least 72 square inches (465 square centimeters) but less than 144 square inches (929 square centimeters). A maximum schedular 40 percent disability rating is warranted for qualifying scars that involve an area or areas of 144 square inches (929 square centimeters) or more.

The Board notes that still other rating criteria for scars are provided under DCs 7802, 7804, and 7805.  DC 7802, however, does not provide for a disability rating higher than 10 percent, and hence, does not assist the Veteran here.  DC 7804 contemplates scars that are unstable or painful.  As the evidence in this case does not indicate the presence of such scars, DC 7804 is not applicable.  DC 7805 provides that scars and other effects of scars, to include any disabling effects that are not considered under DCs 7800 through 7804, should be considered under an appropriate DC.  The evidence in this case also does not indicate any functional loss or other disability not contemplated under DCs 7800 and 7801; hence, the provisions under DC 7805 also are not applicable in this case.

Subject to the above, the Board notes that there is no evidence in the record which pertains to the Veteran's basal cell carcinoma residuals during the period from April 2008 through April 2009.  In the absence of evidence, a compensable disability rating for the Veteran's basal cell carcinoma residuals, to include residual scarring on the face and trunk, may not be assigned prior to April 1, 2009.

The earliest pertinent evidence is a January 2010 VA examination of the scar under the Veteran's left eye.  At that time, the scar was observed by the examiner as being oval-shaped, superficial, slightly depressed, pale, and located inferior to the inner canthus of the left eye.  The examiner described overall that the scar was barely palpable or visible.  No skin breakdown was associated with the scar and the Veteran did not report any pain in the scar.  No evidence of inflammation, edema, keloid formation, or hypo- or hyper-pigmentation was seen.  The examiner noted also that there was no underlying tissue loss, indurated or inflexible skin, or other disabling affects, and also, that the scar did not adhere to the underlying tissue.  The scar was measured as involving an area of skin less than 6.0 square centimeters, albeit with an area of abnormal texture.  Photographs of the scar were taken.  Indeed, color photographs in the claims file reflect a brown lesion located in the area between the bridge of his nose and his left eye and small patches of redness on the face and back.  Notably, however, the photographs do not appear to indicate any noticeable scarring or lesions other than the one located in the area of the Veteran's left eye.  The examiner concluded overall that there was no resulting gross distortion or asymmetry of the face and no effects on activities of daily living.

VA treatment records dated April 2010 show that the Veteran was evaluated for a lump in his left breast that was determined as being non-malignant.  During a skin examination performed in January 2011, the Veteran reported having a tender bump in a recent surgical scar but denied having any new or growing lesions.  An examination of the skin at that time revealed no evidence of any recurrence of non-melanoma skin cancer.  In January 2012, the Veteran reported the recurrence of lesions on his face.  An examination performed at that time revealed the presence of pink scaly papules on the bilateral eyebrows; keratotic papules on the right cheek, left nasal dorsum, and left posterior auricular area; surgical scar on the left upper lip; well-healed scar on the right forehead; and a large open comedo on the left cheek.  Detailed descriptions and findings of those lesions are not reported in the records; moreover, no opinion was given as to whether any of the observed lesions were residual manifestations of the Veteran's basal cell carcinoma.

Subsequent VA treatment records from October 2012 reflect that basal cell carcinomas were excised from the Veteran's right lower forehead and left nasal side wall.  Follow-up VA treatment records do not indicate any resulting complications.

During VA treatment in June 2013, the Veteran complained that his eyebrows appeared to be asymmetrical since the October 2012 procedure.  A subsequent skin examination performed in January 2014, however, did not note any observed asymmetry.  An examination performed at that time revealed a number of warty fissured papules on the trunk, arms, and back, as well as a number of scaly pink papules on the dorsal hands and forearms which were diagnosed collectively as seborrheic keratoses and actinic keratoses.  Again, no description was given as to the size and nature of the noted lesions; nor was any opinion given as to whether those findings were related in any way to basal cell carcinoma.  Notably, treating physicians expressed that there was no recurrence of non-melanoma skin cancer.

During a March 2014 VA examination, the Veteran reported the presence of multiple lesions on his face, trunk, and extremities, but denied expressly that any of the lesions were associated with pain or instability.  A physical examination of the skin on the Veteran's trunk revealed a 3.0 centimeter linear scar that was located over the right scapula.  No abnormalities associated with that scar are noted in the examiner's report.

On examination of the Veteran's face, head, and neck, the examiner noted the presence of multiple scars and lesions that were apparently residual manifestations of the Veteran's basal cell carcinoma.  The following scars were observed: inferior to the medial left eye, measuring 0.3 by 0.7 centimeters (scar #1); right perinasal area, measuring 2.0 by 0.1 centimeters (scar #2); left upper lip, measuring 1.0 by 0.1 centimeters (scar #3); right lower forehead, measuring 4.0 by 0.2 centimeters (scar #4); left nasal sidewall, measuring 1.5 by 0.1 centimeters (scar #5); right lower forehead, measuring 2.0 by 0.1 centimeters (scar #6); and the inner canthus of the left nasal sidewall, measuring 0.5 by 0.2 centimeters (scar #7).  Again, the Veteran denied having any pain or instability. 

Notably, the examiner observed that scar #1 was depressed, hypopigmented, and atrophic in texture.  Scar #4 was described by the examiner as also being depressed on palpation.  In total, the examiner calculated that the total area of hypopigmented skin on the Veteran's face was .21 square centimeters.  Total area of skin with abnormal texture on the Veteran's face was also calculated as encompassing .21 square centimeters.  The examiner noted also that there was a small area of atrophic hypopigmented and slightly depressed skin under the left eye.  Still, the examiner determined that there was no associated loss of function due to any of the observed scars.

Overall, the evidence shows that the residuals associated with the Veteran's basal cell carcinoma have been manifested primarily by scarring on the Veteran's face, as described in detail in the VA examinations and VA treatment records.  Although a residual linear scar measuring 3.0 centimeters was observed on the Veteran's trunk during the March 2014 VA examination, that scar was neither painful nor unstable, and moreover, did not involve damage to the underlying soft tissue.  Given the same, a disability rating higher than 10 percent may not be awarded pursuant to DC 7801 on the basis of the scar located on the Veteran's trunk.

Concerning the residual scarring located on the Veteran's head, face, and neck, the January 2010 VA examination revealed, that at that time, the scar under the Veteran's left eye was slightly depressed, pale (i.e. hypopigmented), abnormal in texture, and encompassing an area of less than 6.0 square inches (39 square centimeters).  Although the quality of being depressed does constitute a characteristic of disfigurement under DC 7800, Note (5), the abnormality in texture and hypopigmentation associated with the scar does not constitute a characteristic of disfigurement because of the limited area involved.

Consistent with the  January 2010 examination and the complaints and findings noted in earlier VA treatment records, the March 2014 VA examination revealed the presence of a scar in the area of the Veteran's left eye, as well as six other identifiable scars on the Veteran's face.  Among those scars, only scar #1 (inferior to the left medial eye and described as being depressed, hypopigmented, and abnormal in texture and encompassing .21 square centimeters) and scar #4 (on the right lower forehead and described as being hypopigmented and encompassing 0.8 square centimeters) were noted as involving any abnormalities that could be construed as potentially having any of the characteristics of disfigurement set forth under DC 7800, Note (1).  To the extent that scar #1 was depressed on palpation, the evidence shows that scar #1 has one characteristic of disfigurement.  However, to the extent that scar #1 involved hypopigmentation and abnormal texture, such characteristics do not constitute characteristics of disfigurement because the total affected area was only .21 square centimeters, which is less than 6.0 square inches (or 39 square centimeters), which in turn is required for hypopigmentation and abnormal texture to constitute a characteristic of disfigurement.  Similarly, to the extent that scar #4 was described as being hypopigmented but encompassing an area of only 0.8 square centimeters, the hypopigmentation in scar #4 also does not constitute a characteristic of disfigurement.

Overall, the evidence shows that, for all periods relevant to this appeal, residual scarring located on the Veteran's face, head, and neck has been manifested by only one characteristic of disfigurement, e.g., depression on palpation.  The evidence does not show, however, that any of the Veteran's scars, whether located on his face or trunk, have resulted in any tissue loss.  Although the Veteran did allege during VA treatment in June 2013 that he believed that his eyebrows were asymmetrical as a result of basal cell carcinoma in October 2012, the evidence does not support that assertion.  In that regard, the Board notes that repeated examinations performed during VA treatment since October 2012 and during the March 2014 VA examination did not indicate any noticeable distortion or asymmetry of the Veteran's features.  In the absence of any additional characteristics of disfigurement, and in the absence of any findings of gross distortion or asymmetry of the Veteran's features, the criteria for a disability rating higher than 10 percent under DC 7800 also are not met.

The Board has also considered potential application of the provisions under 38 C.F.R. § 3.321, which govern the assignment of extra-schedular disability ratings.  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet App 111 (2008), the United States Court of Appeals for Veterans Claims (Court) identified a three-step inquiry for determining whether an extraschedular disability rating is warranted.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong under Thun, the evidence in this case simply does not show such an exceptional disability picture that renders inadequate the available schedular rating.  In that regard, there is no indication in the record that the residual scarring associated with the Veteran's basal cell carcinoma has necessitated frequent in-patient treatment or surgery, nor is there evidence that the residuals have interfered to any degree with the Veteran's ability to perform ordinary activities or his occupational duties.  As discussed above, higher disability ratings are available under the applicable rating codes; however, the Veteran's basal cell carcinoma residuals simply are not productive of the manifestations required for such a rating.  By virtue of the same, it cannot be said that the available schedular evaluations for the Veteran's disability is inadequate.  Based on the foregoing, the Board finds that the requirements for consideration of an extra-schedular disability rating for the Veteran's basal cell carcinoma residuals are not met.  Thun, 22 Vet. App. 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board has considered also whether further "staged" disability ratings are warranted by the evidence.  The symptomatology shown upon examination and treatment, however, has been essentially consistent and fully contemplated by the 10 percent disability rating that has been in effect.  As such, there is no basis for staged disability ratings in this case.

In sum, the Veteran is not entitled to a compensable disability rating for residuals of basal cell carcinoma, to include scarring on the Veteran's face and trunk, prior to April 1, 2009.  Similarly, the Veteran is also not entitled to a disability rating in excess of 10 percent for the same disability from April 1, 2009.  To that extent, this appeal is denied.


ORDER

A compensable disability rating for basal cell carcinoma, to include residuals including scarring on the face and trunk, prior to April 1, 2009, is denied.

An increased disability rating for basal cell carcinoma, to include residuals including scarring on the face and trunk, rated as 10 percent disabling from April 1, 2009, is denied.


REMAND

In relation to the issues of the Veteran's claims for a higher initial disability rating for PTSD and for a higher disability rating for TBI, recent VA neurological and mental health examinations performed in December 2013 and January 2014 respectively the examiners' concurring opinions that the symptoms from each disorder could not be differentiated without resort to speculation.  As explanation, the examiners cited scientific study which supported their general proposition that symptoms from TBI and from PTSD generally overlap.

The practice of assigning multiple disability ratings for the same disability under various diagnoses, known as "pyramiding," is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  Wary of providing separate disability ratings for the same symptomatology, and in view of the apparent medical opinion that the symptoms from the Veteran's PTSD and TBI cannot be differentiated, the Board will endeavor to consider the applicable rating criteria for both PTSD and TBI and award the higher of the two.  The Board will also alternatively consider whether maintaining separate disability ratings for PTSD and TBI yields a combined disability rating under 38 C.F.R. § 4.25 that is higher than any rating that may be obtained by the Veteran by application of either the PTSD or TBI rating codes.

Subject to the above, the Board notes that a previous November 2008 VA examination of the Veteran's TBI revealed various physical and neurological manifestations such as headaches, dizziness, fine tremors in his hands, and tinnitus in addition to his psychiatric and cognitive symptoms.  Those physical symptoms were noted again during a VA examination in November 2009, as well as additional symptoms such as photosensitivity, intermittent numbness in the hands and fingers, and intolerance to cold.  Despite the same, the most recent examinations performed in December 2013 and January 2014 focused almost exclusively on the Veteran's psychiatric symptoms and did not include any discussion of any physical or neurological (i.e., non-psychiatric) findings or symptoms.  Given the findings expressed in the previous November 2008 and November 2009 examinations, the absence of such a discussion in the more recent examinations renders them incomplete and frustrates application of the rating criteria for TBI.  For this reason, the Veteran should be afforded a new VA examination, to be performed by an appropriate examiner, to once again determine all manifestations and symptoms that are associated with his TBI.  38 C.F.R. § 3.159(c)(4).

In instances where a decision on one issue would have a significant impact upon the outcome of another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources , the two claims are inextricably intertwined.  Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  Given the analysis proposed above for rating the Veteran's overlapping PTSD and TBI, the issues of the Veteran's entitlement to a higher initial disability rating for PTSD and a higher disability rating for TBI are inextricably intertwined.  

Also, the Veteran has asserted in his claims submissions, during his Board hearing, and in a September 2013 TDIU application that he has been rendered unable to secure or follow a substantially gainful occupation due to a combination of his PTSD and TBI.  Under the circumstances, the determination as to whether the Veteran is entitled to a TDIU would appear to be dependent upon findings from the TBI examination ordered above.  Accordingly, the issue of the Veteran's entitlement to a TDIU is also inextricably intertwined with the other remaining issues on appeal.  Hence, the issue of the Veteran's entitlement to a TDIU must also be remanded.

Prior to the arranging the examination ordered above, and in order to insure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his service-connected disabilities since April 2014.  VA must then also make efforts to obtain any treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims of entitlement to an initial disability rating in excess of 50 percent for PTSD; increased disability rating for TBI, currently rated as 10 percent disabling; and a TDIU.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to arrange a new VA TBI examination.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his service-connected disabilities since April 2014.
 
2.  Obtain the records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
3.  After the above development has been completed to the extent possible, the Veteran should then be afforded a VA examination, to determine all manifestations and residuals associated with his TBI and PTSD, and the severity of any such manifestations and residuals.

The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.  All appropriate tests and studies should be performed, to include an interview, physical examination, neurological testing, cognitive/neuropsychological testing, and a comprehensive mental status examination.  Upon review of the record and examination of the Veteran, the examiner should set forth all manifestations of the Veteran's service-connected TBI and PTSD and discuss the functional impact of such symptoms on the Veteran's activities and social and occupational functioning.  To the extent possible, the examiner should delineate specifically which symptoms are associated with TBI and which symptoms are associated with PTSD.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.
 
4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.
 
5.  After completion of the above development, the issues of the Veteran's entitlement to an initial disability rating in excess of 50 percent for PTSD; increased disability rating for TBI, currently rated as 10 percent disabling; and a TDIU should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


